                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:18-cv-00223-RJC-DSC

MARJORIE McLENNON,                              )
                                                )
              Plaintiff,                        )
                                                )
               v.                               )
                                                )                ORDER
TIAA,                                           )
                                                )
              Defendant.                        )
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )

                                        ORDER

      THIS MATTER is before the Court on Defendant’s Motion to Dismiss for

Failure to State a Claim and Memorandum in Support, (Doc. Nos. 6–7); and the

Magistrate Judge’s Memorandum and Recommendation and Order (“MR&O”), (Doc.

No. 13).

      Rule 15 of the Federal Rules of Civil Procedure governs amendments to

pleadings. Rule 15(a)(1) grants a party the right to “amend its pleading once as a

matter of course,” if done within twenty-one (21) days after serving the pleading, Fed.

R. Civ. P. 15(a)(1)(A), or “if the pleading is one to which a responsive pleading is

required,” a party may amend once as a matter of course, provided that it does so

within “21 days after service of a responsive pleading or 21 days after service of a

motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

                                           1
The Rule further provides that leave to amend shall be freely given “when justice so

requires.” Id.

       In the MR&O, the Magistrate Judge ordered Plaintiff to file an Amended

Complaint on or before December 7, 2018. (Doc. No. 13 at 6). Plaintiff complied with

the Court’s order and filed her Amended Complaint on December 7, 2018. (Doc. No.

14).

       It is well settled that an amended pleading supersedes the original pleading,

and that motions directed at superseded pleadings are to be denied as moot. Young

v. City of Mount Ranier, 238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders

original pleading of no effect); Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002)

(denying as moot motion to dismiss original complaint on grounds that amended

complaint superseded original complaint).

       IT IS THEREFORE ORDERED that:

       1. The Magistrate Judge’s MR&O, (Doc. No. 13), is ADOPTED;

       2. Defendant’s Motion to Dismiss Plaintiff’s Complaint, (Doc. No. 6), is

       DENIED as MOOT without prejudice; and

       3. The Clerk is directed to send copies of this Order to the parties.


                                                Signed: February 5, 2019




                                           2
